FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                         July 30, 2013
                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
MAY ANNIE MOUA,

             Plaintiff-Appellant,

v.                                                          No. 12-5161
                                                  (D.C. No. 4:11-CV-00296-FHM)
CAROLYN W. COLVIN, Acting                                   (N.D. Okla.)
Commissioner of Social Security
Administration, *

             Defendant-Appellee.


                            ORDER AND JUDGMENT **


Before TYMKOVICH, ANDERSON, and MATHESON, Circuit Judges.


      May Annie Moua appeals the district court’s order upholding the

Commissioner’s denial of her application for social security disability benefits. We

exercise jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g) and affirm.

*
       In accordance with Rule 43(c)(2) of the Federal Rules of Appellate Procedure,
Carolyn W. Colvin is substituted for Michael J. Astrue as the defendant-appellee in
this action.
**
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
I.    BACKGROUND

      Ms. Moua alleges disability since March 1, 2004, due to damage to her left

arm she sustained in a 2001 on-the-job injury that caused pain and weakness in her

left arm, wrist, hand, and fingers. She also alleges that she suffers from headaches,

right shoulder pain, right arm pain and numbness, high blood pressure, depression,

and fatigue. 1 Garrett Watts, M.D., treated her left arm pain and weakness beginning

in September 2007. In November 2007, he performed surgery on her left forearm to

alleviate pain. Dr. Watts released her from his care on June 20, 2008, when he

assessed at 27% her permanent partial disability for workers’ compensation purposes,

noted that she had chronic pain, and opined that she was under no particular work

restrictions. Ms. Moua also received pain medications and treatment from Badresh

Bhakta, M.D., from February 2004 through December 3, 2009. In addition, she

received treatment from Michael Peterson, D.C., during 2009.

      After filing for benefits, Ms. Moua was examined by G. Bryant Boyd, M.D.,

who found “[n]o evidence of ulnar nerve dysfunction in the left hand,” and opined

that she could “use both hands for gross and fine manipulation.” Aplt. App. Vol. 3 at

243. Ms. Moua underwent a mental examination by Michael Morgan, Psy.D., who



1
       Ms. Moua was last insured for disability benefits as of December 31, 2008.
Consequently, she must establish disability between March 1, 2004 and
December 31, 2008. See Flaherty v. Astrue, 515 F.3d 1067, 1069 (10th Cir. 2007)
(stating claimant must establish onset of disability before the date her insured status
expired).


                                          -2-
did not diagnose a mental disorder and stated that she had only mild functional

limitations.

       Ms. Moua requested and received a hearing before an administrative law judge

(ALJ) at which she was represented by counsel. Ms. Moua and a vocational expert

(VE) testified. The ALJ determined that Ms. Moua could not perform her past

relevant work, but she could perform other work that existed in substantial numbers

in the national economy. Accordingly, he denied benefits at step five of the five-step

sequential evaluation process. See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009) (explaining the five-step framework for determining disability). The Appeals

Council denied review and the district court affirmed.

II.    ANALYSIS

       A.      Legal Standards

       We review the agency’s decision to ascertain whether it is supported by

substantial evidence in the record and to evaluate whether the correct legal standards

were applied. Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161 (10th Cir. 2012).

“Substantial evidence is more than a mere scintilla and is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Flaherty v.

Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007) (internal quotation marks omitted). To

determine whether substantial evidence supports the agency’s decision, we examine

the record as a whole, but we do not reweigh the evidence. Id. We also do not

“substitute our judgment for that of the agency.” Bowman v. Astrue, 511 F.3d 1270,


                                         -3-
1272 (10th Cir. 2008) (internal quotation marks omitted). In this context, “disability”

requires both an “inability to engage in any substantial gainful activity” and a

“physical or mental impairment, which provides reason for the inability.” Barnhart

v. Walton, 535 U.S. 212, 217 (2002) (internal quotation marks omitted).

      B.     Medical Evidence

      Ms. Moua argues that the ALJ failed to properly evaluate and weigh the

medical evidence. First, she contends that although the ALJ assigned great weight to

the Disability Determination Service’s (DDS) physical assessment, he ignored the

statement, “[s]ome reaching and fingering may be limited on the Left,” Aplt. App.

Vol. 3 at 271, 332. But this statement described only a possible limitation; moreover,

it relied on Dr. Boyd’s report in which he stated, “‘she can use both hands for gross

and fine manipulation.’” Id. at 270 (quoting id. at 243). Therefore, we conclude that

Ms. Moua’s challenge to the ALJ’s treatment of the medical opinions concerning her

use of both hands does not require a remand.

      Ms. Moua also claims that even though the ALJ gave significant weight to

Dr. Boyd’s opinion, he failed to recognize Dr. Boyd’s statement that she had

“glove-like decreased sensation” in her left hand. Aplt. App. Vol. 3 at 243. She

contends that decreased sensation could interfere with her ability to finger, handle,

and manipulate objects. Her argument is foreclosed, however, by Dr. Boyd’s opinion

that Ms. Moua could “use both hands for gross and fine manipulation.” Id.




                                          -4-
      Ms. Moua next objects to the ALJ’s decision to give significant weight to

Dr. Watts’s opinion that she was released to work without restrictions in April 2008.

She contends that this opinion was eroded by Dr. Watts’s June 2008 finding of left

carpal tunnel syndrome, markedly diminished sensation to touch on the left forearm,

and a 5% upward adjustment of her workers’ compensation disability rating from an

earlier rating. But Dr. Watts’s June 2008 report, while recognizing that Ms. Moua

incurred some “sensory loss, pain, and weakness,” again opined that she was “under

no particular work restrictions.” Aplt. App. Vol. 3 at 215. Consequently, the ALJ

appropriately relied on Dr. Watts’s opinion that Ms. Moua was released to work

without restrictions.

      Ms. Moua further contends that the ALJ failed to weigh the opinions of her

treating physician, Dr. Bhakta. She argues that he opined in February 2004 that her

arm pain precluded all activity indefinitely and he documented her continued pain

and numbness through December 3, 2009. But Dr. Bhakta’s treatment notes do not

indicate that he performed any medical testing to support his indefinite restriction.

Cf. Krauser v. Astrue, 638 F.3d 1324, 1330 (10th Cir. 2011) (holding treating

physician’s medical opinion “must be given controlling weight if it is well-supported

by medically acceptable clinical or laboratory diagnostic techniques and is not

inconsistent with other substantial evidence in the record”). And contrary to his

February 2004 statement that Ms. Moua could not perform any activity, he suggested

that she explore job retraining and alternate employment in February 2004, July


                                          -5-
2004, and November 2005. Aplt. App. Vol. 3 at 360, 366, 376. Overall, Dr.

Bhakta’s treatment notes do not offer any medical opinions concerning Ms. Moua’s

abilities or limitations. Rather, they document her complaints and chronicle the pain

medications and treatment he prescribed for her. Thus, there was no pertinent

medical opinion for the ALJ to weigh. Cf. 20 C.F.R. § 404.1527(a)(2) (defining

medical opinions as “judgments about the nature and severity of [a claimant’s]

impairment(s), including [her] symptoms, diagnosis and prognosis, what [she] can

still do despite impairment(s), and [her] physical or mental restrictions”).

      Lastly, Ms. Moua argues that the ALJ failed to weigh the opinion of her

treating chiropractor, Dr. Peterson. Yet Dr. Peterson provided no opinion concerning

Ms. Moua’s abilities or limitations. As with Dr. Bhakta, there was no relevant

opinion for the ALJ to weigh.

      C.     RFC Analysis

      Ms. Moua argues that the ALJ erred by failing to include all of her

impairments in assessing her Residual Functional Capacity (RFC). She maintains

that he did not include a limitation on the use of her left arm and hand, even though

he found at step two that her neuropathic left upper extremity pain was a severe

impairment. Although the ALJ’s written decision did not specify a limitation on the

left arm and hand, it is clear from the hypothetical question posed to the VE that the

ALJ recognized such a limitation. The ALJ included in the hypothetical the

following relevant limitation: “With the left, left hand and arm, she . . . could only


                                          -6-
perform occasional overhead reaching.” Aplt. App. Vol. 2 at 47. In addition, the

ALJ imposed restrictions on Ms. Moua’s ability to lift, carry, and climb, and directed

the VE to consider only light and sedentary work. See id. (restricting occasional

lift/carry to 20 pounds, frequent lift/carry to 10 pounds; no climbing ladders, ropes,

or scaffolds). In response, the VE identified jobs such a person could perform that

exist in significant numbers in the national economy. The ALJ relied on the VE’s

opinion that included an upper left extremity restriction, so any error by the ALJ in

omitting the restriction from his written decision is harmless and does not require a

remand. “No principle of administrative law or common sense requires us to remand

a case in quest of a perfect opinion unless there is reason to believe that the remand

might lead to a different result.” Fisher v. Bowen, 869 F.2d 1055, 1057 (7th Cir.

1989).

         Ms. Moua also argues that the jobs identified by the VE as appropriate for her

were not appropriate because they all require frequent use of both hands. The ALJ

relied on the opinions of Dr. Watts, “who released the claimant to return to work

without restrictions,” and Dr. Boyd, “who opined the claimant could use both hands

for gross and fine manipulation.” Aplt. App. Vol. 2 at 18. Ms. Moua again argues

that the statement in the DDS report suggesting some reaching and fingering

limitation should be given controlling weight. But as explained above, this statement

relied on Dr. Boyd’s report that, in turn, found no limitation in the use of both hands.




                                           -7-
Accordingly, the ALJ’s determination that Ms. Moua could perform the jobs

identified by the VE is supported by substantial evidence.

      Ms. Moua next argues that the ALJ erred in not including in the hypothetical

question posed to the VE her depression, hypertension, and headaches. But the ALJ

found that her “affective mood disorder did not cause more than minimal limitation,”

id. at 14, and that it imposed no work limitations, id. at 47. Ms. Moua does not point

to any medical or psychiatric evidence showing that her depression imposed work

restrictions. She testified that she was unable to leave the house four days a week

due to pain and depression, but the ALJ found this claim not credible. Similarly, she

identifies no work limitations caused by her hypertension and headaches. Therefore,

the hypothetical question posed to the VE “adequately reflected the impairments and

limitations that were borne out by the evidentiary record.” Newbold v. Colvin,

__ F.3d __, 2013 WL 2631530, at *8 (10th Cir. June 13, 2013) (internal quotation

marks and brackets omitted).

      D.     Credibility Analysis

      Finally, we consider Ms. Moua’s argument that the ALJ erred in finding not

credible her allegations of disabling pain. It is well-established that “[c]redibility

determinations are peculiarly the province of the finder of fact, and we will not upset

such determinations when supported by substantial evidence.” Wilson v. Astrue,

602 F.3d 1136, 1144 (10th Cir. 2010) (internal quotation marks omitted). Those




                                           -8-
findings “should be closely and affirmatively linked to substantial evidence and not

just a conclusion in the guise of findings.” Id. (internal quotation marks omitted).

      “A claimant’s subjective allegation of pain is not sufficient in itself to

establish disability.” Branum v. Barnhart, 385 F.3d 1268, 1273 (10th Cir. 2004)

(internal quotation marks omitted). In evaluating a claimant’s allegations of

disabling pain, the ALJ

      is required to consider and determine (1) whether the claimant
      established a pain-producing impairment by objective medical evidence;
      (2) if so, whether the impairment is reasonably expected to produce
      some pain of the sort alleged (what we term a “loose nexus”); and (3) if
      so, whether, considering all the evidence, both objective and subjective,
      the claimant’s pain was in fact disabling.

Keyes-Zachary, 695 F.3d at 1166-67. Here, the ALJ found that Ms. Moua had

satisfied the first two elements, and proceeded to consider whether her pain was

disabling. After considering the relevant factors, including her attempts to find relief

from pain, the efficacy of her November 2007 arm surgery, her daily activities, and

her medications, see id. at 1167 (listing relevant factors), the ALJ found that her

claim of disabling pain was not credible.

      Ms. Moua complains that the ALJ did not state which statements of her

testimony he credited as true and which he disbelieved. “[A]lthough the ALJ may

not have identified any specific incredible statements as part of his evaluation of

Ms. [Moua’s] hearing testimony, his approach performed the essential function of a

credibility analysis by indicating to what extent he credited what she said when

determining the limiting effect of her symptoms.” Id. at 1170.

                                            -9-
      As noted above, the ALJ discussed Ms. Moua’s hearing testimony about her

physical abilities and limitations, pain, daily activities, and medical treatment. For

example, he observed that while Ms. Moua testified that her back pain was so severe

that she was required to lie down for hours each day, there was no medical evidence

of a back disorder or treatment for such a disorder. He then referred to Dr. Boyd’s

examination that revealed normal ranges of movement in Ms. Moua’s back, neck, and

all joints. Similarly, the ALJ compared Ms. Moua’s hearing testimony that she

suffered disabling pain with her conflicting statements to her physicians that her pain

was managed with medication. Also, she reported to Dr. Watts that the November

2007 surgery improved her arm pain.

      Even though the ALJ considered and evaluated her pain claims, Ms. Moua

emphasizes that the ALJ undervalued her persistent attempts to find relief from pain,

pointing to her pain-management medications prescribed by Dr. Bhakta. 2 But the

fact that she took pain medication does not mean she was disabled. On the contrary,

an impairment is not disabling when medications adequately control it without

significant side effects. See Dixon v. Heckler, 811 F.2d 506, 508 (10th Cir. 1987).




2
       Ms. Moua challenges the ALJ’s mention of her report of pain to Dr. Bhakta as
3/10 on September 27, 2007, pointing out that on many other visits she reported that
her pain was more severe. She also reported relatively low levels of pain on
numerous other occasions. Based on our review of the record as a whole, we
conclude that the ALJ’s reference to the September 27 report does not require a
remand.


                                         - 10 -
And “‘disability’ requires more than the mere inability to work without pain.” Wall,
561 F.3d at 1068 (internal quotation marks omitted).

      Ms. Moua also claims that in assessing her credibility, the ALJ failed to

consider the side effects of her medications. She claims they caused drowsiness,

relying on her own statements, which the ALJ did not fully credit, and a treatment

note by Dr. Bhakta in February 2004 that she was “unable to take the Neurontin at

work because it does cause her to be somewhat drowsy, but she does take Celebrex as

well as some other over-the-counter medication,” Aplt. App. Vol. 3 at 359.

Dr. Bhakta’s single treatment note, however, does not indicate a side effect that

limited her work ability, so the ALJ had no duty to discuss it. Cf. Hamlin v.

Barnhart, 365 F.3d 1208, 1217 (10th Cir. 2004) (stating that an ALJ must discuss

significantly probative evidence he rejects).

      Ms. Moua further claims that the ALJ employed “disfavored boilerplate” to

conclude that her testimony was not credible to the extent that it conflicted with his

determination that she was not disabled. Aplt. Opening Br. at 29. In assessing a

claimant’s credibility, “the use of standard boilerplate language will not suffice,” but

only “in the absence of a more thorough analysis.” Hardman v. Barnhart, 362 F.3d
676, 679 (10th Cir. 2004); see also Keyes-Zachary, 695 F.3d at 1170 (rejecting

boilerplate argument because the ALJ’s decision referred to specific evidence). Here,

the ALJ conducted the required analysis by discussing and evaluating Ms. Moua’s

hearing testimony, as well as the medical evidence and her reports to her doctors


                                         - 11 -
about her pain and limitations. We also reject Ms. Moua’s claim that the ALJ

improperly determined her RFC and ability to work, and then evaluated her

credibility, resulting in a flawed credibility finding. The ALJ discussed Ms. Moua’s

testimony and the medical evidence in reaching his conclusion on credibility, giving

no indication that he tailored that conclusion to fit his RFC determination. Thus, the

ALJ “clearly and affirmatively linked his adverse determination of Claimant’s

credibility to substantial record evidence . . . and our limited scope of review

precludes us from reweighing the evidence or substituting our judgment for that of

the agency.” Wall, 561 F.3d at 1070 (citation, internal quotation marks, and brackets

omitted).

III.   CONCLUSION

       The judgment of the district court is affirmed.

                                                  Entered for the Court


                                                  Stephen H. Anderson
                                                  Circuit Judge




                                         - 12 -